Title: To George Washington from Alexander Hamilton, 29 April 1794
From: Hamilton, Alexander
To: Washington, George


          
            [Philadelphia] April 29 1794
          
          The Secretary of the Treasury presents his respects to the President of the United
            States & encloses the draft of a passport for a schooner called the Eliza of New
            York, for the President’s signature. The application which accompanies it, comes from a
            number of French Emigrants now in New York. The Collector will be instructed to fill the
            blank with the name of the master which is not known.
          
            Alex. Hamilton
          
        